Case 18-04710        Doc 55     Filed 11/19/18     Entered 11/19/18 12:18:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 04710
         Susan Jeanette Wesco

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/21/2018.

         2) The plan was confirmed on 07/19/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/19/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/15/2018.

         5) The case was Dismissed on 08/23/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04710             Doc 55             Filed 11/19/18    Entered 11/19/18 12:18:27              Desc          Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                        $1,034.76
           Less amount refunded to debtor                                  $1,044.61

 NET RECEIPTS:                                                                                                     -$9.85


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $0.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  -$9.85
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                 -$9.85

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim         Claim        Principal        Int.
 Name                                            Class   Scheduled      Asserted      Allowed         Paid           Paid
 American InfoSource LP                      Unsecured           0.00        284.98        284.98           0.00         0.00
 American InfoSource LP as agent for Direc   Unsecured         580.00        426.97        426.97           0.00         0.00
 Bank Of America                             Unsecured         478.00           NA            NA            0.00         0.00
 bank of america                             Unsecured           0.00           NA            NA            0.00         0.00
 Becket & Lee                                Unsecured         808.00        862.53        862.53           0.00         0.00
 Best buy Citibank                           Unsecured           0.00           NA            NA            0.00         0.00
 capital one                                 Unsecured           0.00           NA            NA            0.00         0.00
 Capital One                                 Unsecured         558.00           NA            NA            0.00         0.00
 capital one                                 Unsecured           0.00           NA            NA            0.00         0.00
 Chamberlain college                         Unsecured      1,900.00            NA            NA            0.00         0.00
 Citibank NA                                 Unsecured           0.00      1,338.57      1,338.57           0.00         0.00
 Citibank North America                      Unsecured      1,776.00            NA            NA            0.00         0.00
 City of Chicago                             Unsecured           0.00           NA            NA            0.00         0.00
 Comenity Bank/Harlem Furniture              Unsecured           0.00           NA            NA            0.00         0.00
 Commonwealth Edison Company                 Unsecured         312.81        312.81        312.81           0.00         0.00
 CW Nexus Credit Card Holdings 1 LLC         Unsecured      1,544.00       1,688.52      1,688.52           0.00         0.00
 Department Of Education                     Unsecured     21,163.00     21,578.05     21,578.05            0.00         0.00
 Equifax                                     Unsecured           0.00           NA            NA            0.00         0.00
 fed loan                                    Unsecured           0.00           NA            NA            0.00         0.00
 First Electronic Bank                       Unsecured      2,415.00            NA            NA            0.00         0.00
 Great American Finance Company              Unsecured           0.00           NA            NA            0.00         0.00
 Harris & Harris Ltd                         Unsecured      1,022.00            NA            NA            0.00         0.00
 Harris & Harris Ltd                         Unsecured      1,095.81            NA            NA            0.00         0.00
 Illinois Tollway                            Unsecured      1,868.30       1,868.30      1,868.30           0.00         0.00
 Internal Revenue Service                    Unsecured     22,496.92     25,126.78     25,126.78            0.00         0.00
 Internal Revenue Service                    Priority      27,059.37     23,940.30     23,940.30            0.00         0.00
 Kohls                                       Unsecured           0.00           NA            NA            0.00         0.00
 Merrick Bank                                Unsecured      1,544.00            NA            NA            0.00         0.00
 Midland Funding LLC                         Unsecured      3,880.00       3,961.31      3,961.31           0.00         0.00
 Quantum3 Group                              Unsecured      2,525.00       2,836.58      2,836.58           0.00         0.00
 st margarets hospital                       Unsecured         186.00           NA            NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-04710             Doc 55        Filed 11/19/18    Entered 11/19/18 12:18:27                Desc        Page 3
                                                         of 4



 Scheduled Creditors:
 Creditor                                             Claim         Claim        Claim         Principal        Int.
 Name                                      Class    Scheduled      Asserted     Allowed          Paid           Paid
 Tribute                                Unsecured           0.00           NA             NA           0.00         0.00
 Village Of Matteson                    Unsecured         468.00           NA             NA           0.00         0.00
 Visa Dept Store National Bank/Macy's   Unsecured      1,274.00            NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                     Claim          Principal                  Interest
                                                                   Allowed              Paid                      Paid
 Secured Payments:
       Mortgage Ongoing                                              $0.00                 $0.00                $0.00
       Mortgage Arrearage                                            $0.00                 $0.00                $0.00
       Debt Secured by Vehicle                                       $0.00                 $0.00                $0.00
       All Other Secured                                             $0.00                 $0.00                $0.00
 TOTAL SECURED:                                                      $0.00                 $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                  $0.00                $0.00
        Domestic Support Ongoing                                    $0.00                  $0.00                $0.00
        All Other Priority                                     $23,940.30                  $0.00                $0.00
 TOTAL PRIORITY:                                               $23,940.30                  $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                   $60,285.40                  $0.00                $0.00


 Disbursements:

           Expenses of Administration                                     -$9.85
           Disbursements to Creditors                                      $0.00

 TOTAL DISBURSEMENTS :                                                                                        -$9.85




UST Form 101-13-FR-S (9/1/2009)
Case 18-04710        Doc 55      Filed 11/19/18     Entered 11/19/18 12:18:27            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
